internal revenues service appeals otfice south pine island road suite plantation fl number release date date date uil a b department of the treasury person to contact employee ip number tal fax refer reply to ap fe ftl gre in re eo revocation ein c form required to be filed tax pariod s ended last day to file ‘a petition with the --- united_states tax_court aug certified mail dear ‘this is a final adverse determination as to your exempt status under sec_601 of the intemal revenue code rc it from federal_income_tax under sec_501 effective date ‘our adverse determination was made for the following reason s is determined that you do not quailfy’as exempt you are net operated exclusively for charitable educational scientific or any other exempt_purpose as is required by sec_504 your net eamings inure to the benefit of private shareholders and individuals which is prohibited by sec_501 x3 you are operated for substantial private purpose you serve private rather than public interests and your activities resutt in substantial private benefit which is nat an exempt_purpose contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the retums in accordance with their instructions and do nol send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed petition for declaratory_judgment under code sec_7428 if you decide to contest this determination undar the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate stats officials of this action as required by code saction c you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely aut l- charles fisher team manager department of the treasury interne rovenve service teak exer aslo ‘qowermmment entities legend org name of organization num ein number taxpayer_identification_number num form tax_year s ended deoember 200x 200x and person to contact number contact numbers telephone fax cerlified mail - return recelpt requested dear we have enclosed a copy of our nepart of examination explaining why we believe revocation of your exempt status under sec_504 cx3 of tha intemal ravenue code cade ia necessary it you aceept our findings take ne further action we will issue a final revocation tetter you do not agree with our proposed revocation you must submit to us a written fequest for appeals_office consideration within days from the date of this better to protest our decision your protest should indus a statement of the facts the applicable few and arguments in support of your position an appeals officer will review your casa the appeals_office is independent of the diractor eo examinations the appeals offles rasolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to pubicalion also includes appeal an internal_revenue_service irs decision information on your rights aa a taxpayer and the irs collection process you may algo request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that ‘was the subject of the technical_advice ‘lgter ‘catalog number 34809f ' i if we do not hear from you within days from the date of this letter we will process your case based on tha recommendations shown in the report of examination if you do tot protest this proposed determination within days from the date of this letter the irs will consider it to ba a fallure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative ramedies within the intemal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of tha revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally coect tax datemmination or extend the time fixed by law that you have fo file pelition in a united_states court the taxpayer_advocate can howaver see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prafer you ray contact your local taxpayer_advocate at ifyou have any questions please call the contact pergon at the telephone number shown in tha heading of this letter the most convanient fine to call if we need to contact you thank you for your cooperation if you write please provide a talephone number and sincerely marsha a ramirez director eo examinations enclosures publication publication repart of examination letter catelog mursbar sab00 depa se thani tard poe fom 886a ‘name of taxpayer oc explanation of items akedileno or exhibit year period ended x0 200x x 200k legend c name of organization aa affiliated organization ad city and state should the irc dollar_figure tax exempl status of cc be revoked becanse it js not operated exclusively for tax exempt purposes and because net exmings of the organization ‘have imured to the benefit of insiders nn name of individuals pc party organization rr- related_party facts cc the organization was created with a declaration of trust by and between nn and nn founder and nn trustee on december x 200x the trust was created for the purpose of establishing an organization which is described in sec_501 cm3 and sec_509 a the trust instrument provides that the founder renounces any power fo determine o control by alteration amendment revocation termination or otherwise in addition the trust instrument also provides that the income or principal of the trust ostate ‘the founder renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate ‘the dectaration of trust further provides that each year the tastee shall distribute xx of the adjusted_net_income of the trust to the rr the named pc rr does not carry out any activities of its own it makes grants to other charities ‘trastea shall distribute a total of xx of the adjusted_net_income to one or more organizations listed on schedule a ‘there are xxx organizations listed on schedule a and some of them say and affiliated organizations of the organizations listed on schedule a including aa and aa have not besn shown to be publicly supported charities described in dollar_figure e or ax2 such as aa and affiliated organizations or aa and affiliated organizations some in addition to this distribution each year the ‘the declaration of trust provides that the board shall be the governing body of the trust and that the members of the board shall consist of x members x members shall be appointed by rr or its designated agent two members of the board shall be from the class consisting of nn and nn and their descendents is reported for board members were nn nn nn nn and nn the same address the nn nn and nn on forms --- for 200x through 200x when it supplied answers to questions the organization stated that the board members appointed by rr are nn nn and nn form aesssa ‘department of the treasury- intemal reveane service pages -1- fom saga ‘namie of taxpayer paral ay tart ree sor explanation of items oc schedule noor exhibit year period ended xx 200k xf 200k s0 200k ‘the trust document provides that upon winding ap and dissolution of the trust the assets shail be distributed to a non-profit fund foundation or corporation which is onganized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 c3 ‘the trust document also states that in the event the that the trust does not obtain tax exempt status under sec_501 c and dollar_figure a of the code the assets of the trust shall go to the nn as a contingent_remainder on may xx 200k the organization was recognized by the service as exempt from federal_income_tax under sec_501 because it i described in sec_501 cx and classified as an organization that is not a private_foundation because itis described in seetion all of the contributions of the organization were given to the rr a charity that does not carry on aay activities of its owo but inakes grants to other organizations minates ‘the organization hes minutes only for the first meeting of the board held on december x 200x these minutes describe bow the trust is to operate ‘there are no other minutes of meetings property transactions the initial gift to the onganization in 200x was property valued by the founder at saxx xxx this property was five lots ‘the addresses are ad ad ad ad ad parcel kx-k-akk-kkx parcel xx-3 -rax-ker parcel xx-xx-20x parc xx-xk-kax-kar parcel xx-xx-xrx-kkx the property at ad from the donor to the organization is for wx interest ‘the deed trensferring ‘the deed for the property at ad is for axx interest cc acompany controlled by nn according to the organization these xxx lots were also subject_to mortgages and had model tomes on them the other parcels were building lots the remaining interests were held by it appears that the organization reporied the value of the lots as if they had xxx interest in al form apous-o8 ‘department of the treasury - laternal reveaue service page -2- fem sec_86a demand ie trmeny ineml reearaenke form 886a ‘name of taxpayer explanation of items schedule noor extibic year pertod ended x 200k xx 200x xx 200k oc of them less the mortgages as a contribution and also made a math esror this is how the books of the onganization showed its assets at the beginning of 200x parcel xx-xx-xkx-xx4 appraisal loan amount one third interest parcel xx-xx-kkx-akx appralgal oan amount sxth interest parcel xx-xx-4rx-rxx parcel kx-xx-4rx-aax patel xx-2x-xrx-kxx ok hk x 24k x 2k x work x hh x 2k xk x oki dore ook oko reported 100k difference xh that és taking into consideration the mortgages and the fractional interests the orgenization had property worth dollar_figure xxx xxx but reported xxx xxx on is balance_sheet however the founders also used dollar_figure xo as the price when they tried to re-acquize the lots from the foundation ‘the foundation states that its interest in these lots was transferred to cc on june x 200k in exchange the foundation received the promise to pay dollar_figure ax from the cc this note is a credit line promissory note the ending dates on the note are inconsistent it is dated june x 200x giving cc the right to borrow and repay up to dollar_figure xaivox any time prior to december xx 20xx this note also says that the entire principal and unpaid interest shall be paid on or before december xx 20xx the note states the entire principal and unpaid interest shalt be paid on or before december xx 20xx the undersigned has the right to borrow and repay the amount of up t0 xxxxxk soxpox any time prior to december xx 20xx fon 886-ajporacy page -3- ‘deperens ofthe treasury tntaal revie service fon 686a ‘name of taxpayer tdeporenr of ie terary-ttcnal reon s00 explanation of items oc ‘schedule no or exhibit ‘year period ended xr 200k smx x0x 200k this note aiso says that monthly payments equel to the interest shall be paid on or before the x of each month interest is at the rate of x percent per annum interest hes been paid but not monthly ‘this note states that the nate is secured_by trust deeds of trust although the representative spid that there are no trust deeds of trust this promissory note is signed by nn manager of ce ‘the organization was esked if there were any arrangements for the sale or redemption of the property prior to the time it was given to the foundation the organization’s representative replied that there was no previous arrangement to transfer the property back to the nn ‘the foundation supplied an amortizetion schedule for this note which started december xx 200x they cannot explain why this beginning date differs from the date of the note the quit claim deeds transferring the property to the foundation were executed on december xx 200x ad hr ‘an appraisal dated xx xx 200x gives the value of this parcel as dollar_figure xxx20x including dollar_figure wo ax for the site public information reports that it was transferred io an unrelated third party by cc and cc on xx 200x the sales_price is not known ad p20 ‘an appraisal dated xx xx 200x gives the value of this parcel as dollar_figure xox including dollar_figurexxx xx the site it was transferred to an uncelated third party for loss on fune xx 200x ccmade a payment of xx dollar_figure on the note foundation made a loan of dollar_figure xxx 0x te cc on july x 200x the on november x 200x the founder deposited contribution of dollar_figurexxx xxx into the bank account of the foundation on november x 200x the organization transferred dollar_figurexxx xxx to the founder’s business cc and recorded it as a loan form 886-agess-ot ‘deparment of the treasuny - internal_revenue_service page fom 886a ‘name of taxpayer co explanation of iterns ‘dapaninear ot thana dortoal eavenae see ‘schedule no of exhibie ‘year pesed ended 200k s 200k xa 200x led by the foundation reflect the following income and contributions income per - ‘contributions interest incama 200x 200k 200k rior arko hook rii charitable grants torr hook 100k balance_sheet the balance_sheet for the year ending december xx 200x reports land with a value of dollar_figure xouqxnx ‘the balance sheets for the years ending december xx 200x and december x 200x report land with a value of dollar_figure o axx however a8 noted above during the examination the organization stated that the land tas transferred to cc in exchange for the promissory note in the amount of dollar_figure waox of tune x 200k additionally dering the examination the organization supplied a deed that showed xxx parcel was trasteferred to nn on may xx 200x and another deed showing parcel was transfemed to cc in february xx prior to the date of the promissory note law sec_501 exempts from federal inconte tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary of educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which iures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda of otherwise attempting to influence legislation and which does not participate in or intervena in of any including the publishing or distributing of statements any political campaign on behalf candidate for public_office regulation sec_1 dollar_figure c3 -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish ane or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activitics is not in furtherance of an exempt_purpose form 886-acrevast page -5- of the treasury - inieenal ravens service ‘departarent rar teas ta for 886a ‘name of t explanation of items t c pave schedile no or exhibit year penod ended xx 200k xu 200k xx 200k regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private sharcholder or individual refer to persons having a personal and private interest in the activities of the organization regulation sec_1 e -1 1ii provides an ongenization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus mect the requirement of this subdivision itis necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the crestor or bis family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the crestor and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was farther held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the crestor and his family therefore the foundation was act entitled to exemption from federal_income_tax under sec_501 in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exeropt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans ta an organization’s founder or substantial_contributor can constitute imurement that is probibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous tothe church the church also failed to produce documentation to show thet the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization's esmings may itself amount to inurement of benefit pacts that show a charity's investments that are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes western catho ih feslonee treas reg sec_1 -1 c ginsburg a private source of loan credit may amount to inurement founding 71_tc_102 united_states 412_f2d_1197 ct_cl church v coumissioner 46_tc_47 the very prosence of form arev ese ‘departmene of the treasury bntercal reveane serdce page -6- wa wea ni depa oe temata explanation of items it eo peer schedue no or exhibit slated year period ei ahaa 0x xx 200x xa 200k loans to diequelified persons promote private sather than charitable purposes 31_tc_1217 a substantial part of the organization's activities appear to serve private interests it appoars that the organization is operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c status of cc the organization should be revoked because it government s position the sec_501 tax exempt ig net operated exclusively for tax exempt charitable purposes more than an insubstantial purpose of the organization is to serve the needs of its founders nn and their businesses ‘additionally the net_earnings of the organization have inured to the benefit of insiders as substantial contributors nn and nn are disqualified persons and insiders they have operated the organization for personal benefit there is no indication that the terms of the loans cc a business controfied by disqualified persons wers considered by the entire board that alternative investments for the foundation were considered or that the promissory notes were reviewed by anyone acting in the interests of chatity on june xx 200k the organization received dollar_figurexx xxx as a payment on the note on july x 200x the organization made a loan of dollar_figure xx xxx to cc a contribution of s xxaxxx_was received the fact on november x 200x and a loan of dollar_figure xx xxx was made to cc on november x 200x the intent of the that a loan was made the same day that a contribution was received suggests that contribution was to make funds available for a loan ‘the fact thet a loan was made within a few days of a loan payment suggests that the parpose of the payment was to make fimds available itdoes not appear that any attempt is made to ensure the foundation’s assets are protected the foundation made a substantial loan with no verifiable security and although the note calls for monthly payments there have been no adverse consequences for months withoul payment ‘the organization also transferred land to the business of the founder with no down payment or recording of the promissory note there is no evidence that any of the supported organizations arc attentive to the operations of the foundation there is no assurance thet the foundation will altempt lo enforce collection should the loans beoome delinquent form 886-aghen4 sec_2 page -7- ‘departmoent of the treasury - lateral revenue service bbga pom ‘name of taxpayer expkanation of jums depaisnral ie tay bac fatwa sanir fea scheduk no of exhibit year period ended xx 200x xx 200k xx gifts to charity by the foundation are insignificant compared to the loans made to the business interests of the founder a substantial part of the organization's activities appear to serve private interests it appears that the organization is opersted as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 dd c the organization is is controlled by nn and nn there is no indication that the other board members exercise any oversight on the financial activities of the foundation there isno indication that any representatives of any of the organizations named in the trust document have ‘any input to the operations of the organization ‘the organization which is controlled by the nn is operated to enable the nn to engage in financial activities which are beneficial to them and or entities with whom they are transacting business but detrimental fo the organization accordingly it is operated for a substantial non- exempt_purpose sec revenve ruling ‘the organization's primary activity has been to act as a source of funds for the founder and bis business although charitable_contributions have been made to the supported_organization gifts to charity by the foundation are insignificant compared to the loans made to the business interests of the founder ‘the organization’s net_earnings have inured to the benefit of insiders and the organization is not operated exclusively for charitable purposes so it does not qualify as a organization facts that show a charity's investments that are decided in part by the needs of privete interests indicate the charity may not be opesated exclusively for exempt purposes western catholic church v ‘the facts show that nn and nn are able to use the foundation’s funds as if they were their own the initial gift to the organization was property valued by the founder at dollar_figure xxaxxx these lots were subject_to mortgages and less than xxx interest was given to the foundation ‘within x months the lots were transferred to the founder's business in exchange for a promissory note thus the founder got a charitable deduction and got the lots back without paying out any cash on november x 200x the founder deposited dollar_figure x xxx inte the bank account of the form 886-agnee ss page -8- of the treasury - internal reverme secvice ‘departnent ‘dope oe tey eal rens boe fom 886a ‘name of taxpayer explanation of items cc sdehk nevo exhibit year period ended sax 200k xx 200k l2fex 200k foundation on noventber x 200x the organization transferred dollar_figure xx xxx to the founder's again the founder got a cheritable deduction without actually loosing control business cc of the donated assets these transactions show thot the organization is used to futher the business interests of the founder more than to advance charitable purposes ‘the foundation provided funds to the business of the founder under terms not available to others ‘the organization's net_earnings have inured to the benefit of insiders sec_1 - v commissioner 46_tc_47 the very presence of a private source of ce ginsburg loan credit may amount to inurerpent 412_f2d_1197 cx cl 71_tc_102 loans to disqualified persons promote private rather than charitable purposes best lock commissioner t-c accordingly the organization's status as an organization described under sec_501 should be evoked effective january x 200x because it did not operate exclusively for exempt purposes because its assets inured to and it served the private interests of its crestor corporation v alternative issue should cc be reclassified as a private_foundation facts ‘the facts concerning the organizing document and the financial activities of the foundation are described above ‘there is no evidence that representatives of any of the supported organizations ever attended or participated in any meetings of the board_of the organization or had any input or oversight on the investments of the foundation there is no evidence that any financial reporting were made to any of the supported organizations or requested by any supporting organizations law income_tax reguletions sec_1_509_a_-4 regarding the organizational_test a a orgenization must meet provides foon 886-agner a page - ‘department of the trrssumy - intemnal revemue service ae detain tie tieamayy- mere eves sene schedule noor form bb6a name of t eyplanation of items oo eyhibie ‘year period ended x0 20x xx 200x xx 200x j jn general -an organization ia orgenized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1 100x2 limnit the purposes of such organization to one or more of the purposes set forth in section so9 a 3m a gi do not expressly empower the organization to engage in activities which are not i6 furtherance of the purposes referred to in subdivision i of this subparagraph ii state the specified publicly supported organizations on whose behalf such organization is to be operated within the mesning of paragraph of this section and iv do not expressly empower the onganization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1 dollar_figure a -4 e regarding the operationel test a a oramization must maet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to eupport one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified gublicly supported organizations such activities may include making payments to of for_the_use_of or providing services ot facilities for individual members of supporting the charitable_class benefited by the specified publicly_supported_organization organization may also for example make e payment indirectly through anotber unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a geant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53 a of thia chapter similarly an orgenization will be regarded as operated exclusively to support or benefit onc or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 c and is operated supervised or controlled directly by ot in connection with suck publicly supported organizations or which is described in section dollar_figure a b rowever an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or bencfiting one or more specified publicly supported organizations foon 886-ammev ‘department of the trestury inaemnal revenue service page -10- ‘depserenwant of the teessury- tmeral revenue service foon ‘name of taxpayer oe explanation of items ‘schedule no or fohibit vear perlod ended xx 200k 200k xx 200k permissible activities a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1 a -4 f regarding the nature of relationships required for sec_509 a organizations provides jn general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or mose publicly supported ‘organizations in order for such sec_501 x3 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 a an ‘organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships s provided in this peragraph to one or more publicly supported organizations it is not an organization described in section s0 ax3 types of relationships sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be operated aupervised or contralled by gi supervised or controlled in connection with or gil operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case eny relationship described in sec_509 maust insure that the supporting_organization will be responsive to the needs ar demands of one or more publicly supported organizations and gi the supporting_organization will constitute an integral part of or maintain significant involvement io the operations of one or more publicly supported organizations foun 886-aineessn ‘department of the treasury - lnirynal reverse service page -11- om bbga of te trang ted rene soe degen explanation of items ‘name of ta co schedule no of exhibit yeat period ended xx 200k xx 200k x 200k general description of relationships -in the case of supporting orgamizetions which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization a8 described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors a8 described in paragraph t of this a supporting_organization which is operated in connection with section in the case of one or more publicly sapported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph of this section income_tax regulations sec_1 dollar_figure -4 g provides guidance on the meaning of aperated supervised or controlled by as follows each of the items operated by supervised by and controlled by az used in sec_50 a b presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported ‘organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable ar responsible to the purent organization this relationship is established by the fact thal a majority of the officers directors of trustees of the supporting_organization are appointed or elected by the governing body members of the governing bady officers acting in their offical capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or mare publicly supported organizations within the meaning of sec_509 3x b even though its goveming body is not comprised of representatives of the specified publicly supported organizations for whose benefit it js operated within the meaning of sec_509 a a a supporting_organization may be operated supervised or controlled by ane or more publicly supported organizations within the meaning of sec_409 a b and be operated for the benefit of onc or more different publicly supported organizations within the meaning of sec_50 a 3xa only ifit can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations form 886-acnew page -12- the treasury - iatzenal revenue service deparmentof ‘depart f the treasury insemed revenue seavce form bbga ‘name of taxpayer explanation of items cc ‘schedule no or exhibit ‘year penod ended xx 200k sex 200k xe 200k income_tax regulations sec_1_509_a_-4g regarding control by disqualified persons provides _ in general -under the provisions of sec_509 c a supporting ‘organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if'a person who ig a disqualified ‘person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controtled for purposes of sec_50 a c if the disqualified persons by aggregating their votes or positions of authority may require such organizetion to perform any act which significantly affocts its ‘operations or may prevent such organization from performing such act this inciudes but is not limited to the right of any substantial_contributor or his spouse to designate enmuelly the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's goveming body or if one or mors of the total voting power of the organization’s governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are al any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or mare disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest wilt be taken into consideration in determining whether a disquatified person does in fact indirectly control an organization government's position porn 886-acnev s page -13- ‘deportment of dhe treasury - intcmal revenue sarvice a sisal noor explanation of items fom bga name of taxpayer cc exhibit yeau period ended s92 200x xx 200x 12fxx 200x as set forth above it is the government's primary position that the tax exernpt status of cc the organization should be revoked alternatively the orgamization shaukd be reclassified ns a private_foundation is ‘due to congressional concems about wide-spread abuses of their tax-exenipt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally jnclusive so that all organizations exempted from tax by sec_501 are private_foundations ital except for those specified in sec_509 through ‘coumpissionsr t c memo quarrie charitable cit the organization claims it is excepted ftom private_foundation statu sec_1274 sec_1277 and not subject_to the rules of chapter applicable to private_foundations because it meets the requirements of section dollar_figure a which defines supporting organizations public_charities organizations described in sec_501 that meet the requirement of sec_509 or arc excepted from private_foundation_status on the theory that their exposure to public senutiny and their dependence on public support keep them ffom the abuses to which private_foundations are subject supporting organizations are similarly excepied from private_foundation_status supporting organizations ere excepted on the theory that the public_charities that they support rather than the public will provide the scrutiny to keep supporting orgenizations from the types of abuses to which private_foundations are prone quamrie f 2d fund v commissioner f 2d pincite sec_50 a organizations must mect all three of the following tests organizational and operational tests under sec_509 3xa relationship_test under section dollar_figure a b disqualified_person control test under sec_509 ax c overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimetely involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that itis not controlled directly or indirectly by disqualified persons ‘organizational and operatioanl tests the organization is not organized to benefit one or more specifies publicly supported organizations pursuant to treas reg sec_1_509_a_-4 ii and iv an organization's governing instrament must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannat expressly empower the organization to support or form acree ‘departspeste of the treasury - eoternal revente service page -14 ‘departerant of se treasury treerad revere sever fou 886a nanw of vanpayer or ‘explanation of items ‘schedule ne or exh ‘year period ended xx 20k xx 200k xx 200k ‘benefit any organizations ather than the specified publicly_supported_organization s ‘the ‘organization’s dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon termination of the organization the possible beneficiaries are not limited to the rr or to the organizations specified on schedule a of the organization’s declaration of trust therefore the organizational_test is aot met ses quarrie supra holding that the organizational_test was not satisfied where the trustec had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public moreover the operational_test set forth in sec_1_509_a_-4 is not eatisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if il engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary iesue above the ‘organization apparently has served private interests and has made payments for the benefit of inn and nn also the schedule a attached to the organization’s trust document penmits it to benefit aa aot a-publicly supported_organization ‘therefore it has not established that it operated exclusively for the benefit of the publicly supported organizations relationstaip test ‘as set forth in treas reg sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and operated in connection with one or more publicly supported organizations ‘the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact thet a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact thet there is common supervision or control by the persons supervising le that or controlling both the supporting and the publicly supported organizations form agner department of the treasury - intemaa reverse service page -15- bga fun omm f taxpayer ni ee pere ae ot eae roi ae explanation of items schedule no or exhibit year period ended xx 200k xx 200k 200x control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the organizing document provides that a majority of the board members would be appointed by the primary supported_organization rr however there is no indication that any board members appointed by rr participated in the decision making process of cc ‘there is no indication thet they approved a loan made on the same day a contribution was received disqualified_person control test ‘as noted above nn and nn are disqualified persons because they are substantial contributors to the foundation representatives of any of the organizations named in the trust document have any input to the operations of the organization all the checks written are signed by nn there is no indication that any in this case the largest asset of the organization is the founder's liability to it a person in control of the organization’s largest asset can reasonably be assumed to have significant influence over the organization as noted above the foundation did not require the monthly payments required by the loan document although it did receive interest sanually the foundation did not ensure that its assets were properly recorded on its books these are indications that the founders the dorrowers are in control of the financial arrangements of the foundation accordingly the organization should be reclassified as a private_foundation because it docs not qualify as a supporting_organization under the requirements sct forth in sec_1 a - ax c through conclusion for the reasons set forth above we have determined that cc the organization is nol an organization described in sec_501 cx3 alternatively the organization should be reclassified ap an organization that is a private_foundation defined in sec_509 and it should be held liable for the excise_taxes under sec_4944 and b ‘this determination is effective beginning january x 200k form 886-acents page -16 ‘department of the treasury intemal revemus service
